The Supreme Court affirmed the decision of the Court below on October 15th, 1877, in the following opinion :
Per Curiam.
The auditor’s report finds that there was no assignment, legal or equitable, of any of the orders paid by the appellants given to *454miners for their wages, nor any arrangement which looked topreserving the lien, in favor of the appellant. There is some evidence looking in that direction, but we cannot say its weight is sufficient to overturn the finding of the auditor, affirmed by the Court. Without some fact to remove the presumption of a satisfaction of the wages, by payment of the orders, the case does not fall within the principles ruled in the Philadelphia Safe Deposit Co.’s Appeal, 2 W. N. C., 593.
Decree affirmed, with costs to be paid by appellants, and appeal dimissed.